                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 1 of 22




1    SANDRA L. SMITH, ESQ. (SBN 172881)
     Law Office of Sandra L. Smith
2    484 Lake Park Avenue, Suite 495
     Oakland, CA 94610
3
     Telephone: (510) 798-8113
4
     Email: Sandra7745@comcast.net
5

6    Attorneys for Plaintiff
     GWEN ROWE-LEE
7

8                                        UNITED STATES DISTRICT COURT
9                                    NORTHERN DISTRICT OF CALIFORNIA
10
     GWEN ROWE-LEE,                                    CASE NO.:
11
                            Plaintiff,
12                                                     CIVIL COMPLAINT FOR EMPLOYMENT
           vs.
13
     SOUTH OF MARKET HEALTH CENTER                     DISCRIMINATION:
14   (AKA SAN FRANCISCO MEDICAL CENTER
                                                       DEMAND FOR JURY TRIAL
     OUTPATIENT IMPROVEMENT
15   PROGRAMS, INC.); CHARLES E. RANGE;
     and DOES 1-50, inclusive; individually,
16

17                         Defendants.

18   _______________________________________
19

20           Plaintiff GWEN ROWE-LEE (“Plaintiff ROWE-LEE” or “DR. ROWE-LEE"), an individual,
21   hereby brings this Complaint against Defendants SOUTH OF MARKET HEALTH CENTER (AKA
22
     SAN FRANCISCO MEDICAL CENTER OUTPATIENT IMPROVEMENT PROGRAMS, INC.)
23
     (hereinafter referred to collectively as “Defendants”, or individually as “SOMHC” or “Defendant
24

25   SOMHC”), CHARLES E. RANGE (or “Defendant RANGE”); and, DOES 1-50, and states and

26   alleges as follows:
27
     ///
28
     ///
     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                      1
     Case No.:
                  Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 2 of 22




                                                     PARTIES
1

2          1. Plaintiff GWEN ROWE-LEE is an individual and is now, and at all times mentioned in this

3             complaint was a resident of the City of Oakland, County of Alameda, California.
4
           2. Defendant, SOMHC, whose central office is located at 229 7th Street, San Francisco, CA
5
              94103, is a not for profit community health center.
6

7
           3. Defendant, CHARLES E. RANGE, formerly Chief Executive Officer of Defendant SOMHC,

8             also a defendant in this matter. Defendant RANGE is being sued as an individual for the
9             actions described herein, and in his former official capacity.
10
           4. Plaintiff, DR. GWEN ROWE-LEE, was and is employed by Defendant SOMHC during the
11
              relevant period mentioned herein.
12

13         5. Defendants, Doe 1 through Doe 50, inclusive, are sued herein under fictitious names. Their

14            true names and capacities are unknown to Plaintiff. When their true names and capacities are
15
              ascertained, Plaintiff will amend this Complaint by inserting their true names and capacities.
16
              Plaintiff is informed and believes, and on that basis alleges, that each of the fictitiously named
17
              defendants is responsible in some manner for the occurrences herein alleged, and that
18

19            Plaintiff’s damages as herein alleged were proximately caused by those defendants.

20         6. Plaintiff is informed and believes, and based thereon alleges, that at all times mentioned in
21
              this Complaint, each defendant was the employee or agent or assign of its co-defendants and
22
              in doing the things alleged in this Complaint, was acting within the course and scope of such
23

24
              agency and employment and assignment, and acted in such manner as to ratify the conduct of

25            its co-defendant, and each of them.
26         7. “Defendants” shall mean all of them and each of them, unless stated otherwise.
27
     ///
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              2
     Case No.:
                  Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 3 of 22




                                            VENUE & JURISDICTION
1

2        8. Venue is proper in this Court because plaintiff DR. ROWE-LEE resides in this District, in

3              Oakland, California.
4
         9. Venue is proper in this Court because the actions alleged herein all occurred in the San
5
               Francisco, California offices of Defendant(s).
6

7
         10. Venue is proper in this Court because at all relevant times Plaintiff DR. ROWE-LEE worked

8              for the Defendant(s) at a site in San Francisco, California.
9        11. Jurisdiction is proper because Defendant(s), were doing business in the State of California,
10
               within the Jurisdiction of this court. The subject matter of this suit is properly within the
11
               jurisdiction of this Court, as the action incorporates an amount in controversy which exceeds
12

13             $75,000.00.

14       12. This case belongs in Federal Court under federal question jurisdiction because it is based on
15
               claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. sections 2000e to
16
               2000e-17 for claims of discrimination based on race, and sex.
17
         13. This case belongs in Federal Court under federal question jurisdiction because it is based on
18

19             claims arising under the Age Discrimination in Employment Act of 1967, 29 U.S.C. sections

20             621 to 634.
21
         14. This case belongs in Federal Court under federal question jurisdiction because it is based on
22
               claims arising under the American with Disabilities Act of 1990, 42 U.S.C. sections 12112 to
23

24
               12117.

25       15. Additionally, grounds for this case are the state law claims for intentional and negligent
26             infliction of emotional distress in the actions described herein.
27
         ///
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              3
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 4 of 22




                                EXHAUSTION OF ADMINISTRATIVE REMEDIES
1

2        16. Plaintiff DR. ROWE-LEE, has complied with the Equal Employment Opportunity

3            Commission’s (“EEOC’s”) administrative exhaustion requirements, in that Plaintiff DR.
4
             ROWE-LEE timely filed a complaint (the “EEOC” Complaint) with the EEOC, on August 8,
5
             2017, and amended the charge in September 2017, November 2017, and March 2018.
6

7
         17. The EEOC Complaint was filed within the requisite time limits following the continuing

8            unlawful conduct described in this Complaint.
9        18. Plaintiff DR. ROWE-LEE received a right to sue notice from EEOC attached hereto as
10
             Exhibit 1, and incorporated herein by reference.
11
         19. This action is timely filed after the requisite right to sue notice was received by Plaintiff DR.
12

13           ROWE-LEE.

14       20. Since filing the charge of age discrimination with the EEOC regarding the Defendants’
15
             discriminatory conduct 60 days or more have elapsed.
16
         21. Any and all other prerequisites to the filing of this suit have been met.
17
                           STATEMENT OF FACTS AND ALLEGATIONS COMMON
18

19                                         TO ALL CLAIMS FOR RELIEF

20
         22. Defendants SOMHC, and each co-defendant, named and DOES, have allowed a racially
21
             hostile environment, particularly towards African-American females, to exist on its worksite,
22
             without restraint. The Defendants demonstrated that a culture of disrespect, to the point of
23
             emotional damage to African American female employees was tolerated.
24
         23. During the relevant time period referred to herein, plaintiff DR. ROWE-LEE, was employed
25
             by Defendant SOMHC, initially in the position of Behavioral Healthcare Manager.
26
             Subsequently, Plaintiff was promoted to Director of Behavioral Healthcare Services at the
27

28
             Defendant’s LoPress/Minna (“IBHS”) site.

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                                4
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 5 of 22




1        24. Plaintiff DR. ROWE-LEE was qualified for the position. DR. ROWE-LEE received both her
2            Doctorate of Public Health (“Dr. P.H.”) from the University of California, Berkeley (“U.C.
3            Berkeley”) in maternal child health, chronic diseases, and in public health in 1994. DR.
4            ROWE-LEE earned her Bachelor of Science degree in Biomedical Sciences, Public Health in
5
             1976 from U.C. Berkeley. DR. ROWE-LEE has earned a Master’s Degree in mental health
6
             from U.C. Berkeley’s school of combined public health and social work department; and, she
7
             has earned a Master’s degree in health services management, hospital management planning
8
             and regulation, also from U.C. Berkeley.
9
         25. As demonstrated by her credentials, DR. ROWE-LEE is familiar with the appropriate laws,
10
             regulations and requirements of the position for which she was hired by Defendant SOMHC.
11
         26. Plaintiff, DR. ROWE-LEE, is over aged 40, with a disability, or perceived disability. DR.
12
             ROWE-LEE can and has performed the duties of her position with or without
13
             accommodation.
14
         27. Plaintiff DR. ROWE-LEE is informed and believes based on that information that Defendant
15
             SOMHC relied on Plaintiff’s background, performance, and credentials (BS, MSW, LCSW,
16
             MPH, and Dr.PH) and has prominently displayed her credentials to support getting federal
17

18
             and local funding. Additionally, that Defendant has and continues to rely on her profile when

19
             presenting to and eliciting funding from federal authorities for auditing and funding purposes;

20           thus, demonstrating Defendant(s) were and are aware of her qualifications and excellent

21           performance.

22       28. Consistent with her credentials and experience, DR. ROWE-LEE performed the requirements

23           of her position with excellence as evidenced by her promotion noted above.
24       29. Plaintiff DR. ROWE-LEE was initially hired by Defendant SOMHC, by MARILYN
25           GRIFFIN, MSW, on or about January 2015. DR. ROWE-LEE succeeded in the competition
26           for the position for which she was hired by Defendant(s). Initially, upon hiring, DR. ROWE-
27           LEE reported to MARILYN GRIFFIN and Defendant CHARLES RANGE. MS. GRIFFIN,
28           also an African-American female, left SOMHC in or around April 2016.

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                          5
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 6 of 22




1        30. DR. ROWE-LEE was hired to expand the “Hep C” program under MARILYN GRIFFIN, to
2            include the Hep C, and behavioral components in conjunction with other partner
3            organizations.
4        31. Initially, upon DR. ROWE-LEE’S hiring, consistent with her position, she was assigned staff,
5
             to assist with the administrative support duties required by her position, and the professional
6
             services she provided.
7
         32. Subsequent to the resignation of MARILYN GRIFFIN, in or about May or June 2016,
8
             Defendant SOMHC hired DR. ROSENFELD as its Medical Director. Thereafter, DR.
9
             ROWE-LEE reported directly to DR. ROSENFELD. DR. ROSENFELD immediately
10
             demonstrated his discriminatory treatment of DR. ROWE-LEE.
11
         33. DR. ROWE-LEE’S position as Director required that her duties include planning for and
12
             providing services to patients with a variety of urgent, chronic and complex mental/behavioral
13
             and social health needs. Nevertheless, Dr. Rosenfeld engaged in a pattern of disrespectful,
14
             discriminatory and harassing treatment of DR. ROWE-LEE, and his actions were supported
15
             by CRISTINA SPRAGUE, a Nurse Practitioner, initially a contract employee and later
16
             employed at SOMHC was given authority over DR. ROWE-LEE. For example:
17

18
             a. DR. ROSENFELD allowed neglect and inappropriate treatment of African American and

19
                 disabled patients, further exacerbating the medical condition for which they sought

20               treatment;

21           b. DR. ROSENFELD allowed and promoted a disrespectful and hostile environment to be

22               created for DR. ROWE-LEE with subordinate staff, and medical assistants that made false

23               allegations against DR. ROWE-LEE. DR. ROWE-LEE’s request for an investigation was
24               ignored;
25           c. There was discriminatory treatment in the failure to provide support staff; i.e., a medical
26               assistant, consistent with the assignment of staff to other medical providers, directors, and
27               managers not in the same protected class as Plaintiff;
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              6
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 7 of 22




1            d. DR. ROWE-LEE witnessed the disparagement of the African American female support
2                staff, TOMIKA THOMPSON by criticizing her appearance and ignoring her capable
3                performance of her job duties as a medical assistant;
4            e. DR. ROSENFELD refused to consider for employment, or even interview African-
5
                 Americans for vacancies at SOMHC, the LoPrest site where DR. ROWE-LEE was the
6
                 Director. However, similarly situated managers such as CRISTINA SPRAGUE were
7
                 allowed to require DR. ROWE-LEE to work with less skilled and trained staff;
8
             f. Defendant delayed in providing training in the regulatory required appropriate,
9
                 functioning electronic medical records maintenance programs implemented at SOMHC.
10
             g. Failure to provide appropriate equipment at the site managed by DR. ROWE-LEE to
11
                 insure secure file cabinets for the storage of patient records; merging of psychotherapy
12
                 notes with patient medical records; initially failing to consistently acknowledge DR.
13
                 ROWE-LEE’S credentials on publicly disseminated documents.
14
             h. Excluding DR. ROWE-LEE from work related training;
15
             i. DR. ROSENFELD referred to DR. ROWE-LEE as “sweetie” in a meeting with a third
16
                 party, minimizing the professional relationship. Additionally, he demonstrated disdain
17

18
                 and disrespect for her position by directing her to deliver keys to a referral source;

19
                 directing her to stop assisting patients; refusing to allow her to select staff instead

20               requiring she acquiesce to the hiring of staff referred by CRISTINA SPRAGUE.

21           j. Additionally, CRISTINA SPRAGUE was allowed to direct DR. ROWE-LEE to perform

22               medical assistant, front desk support, and janitorial duties in retaliation for DR. ROWE-

23               LEE’S report that patient records were not being properly maintained to insure privacy,
24               that patients were being treated inappropriately, and that exam rooms were not clean.
25       34. The above-described actions were reported to Defendant CHARLES RANGE, in his capacity
26           as C.E.O. in a complaint/grievance lodged by DR. ROWE-LEE in or about October 2016,
27           after she was injured on the job on September 26, 2016 while performing duties such as
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                            7
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 8 of 22




1            answering telephones because there was no assigned support staff at the site she was then
2            assigned.
3        35. In addition to the discriminatory treatment of Plaintif by DR. ROSENFELD and CRISTINA
4            SPRAGUE, Plaintiff is informed, and based on that information believes, that there was also
5
             an attempt to remove any African American staff at SOMHC, including ASA SATARIANO,
6
             and others that had a positive history with SOMHC patients.
7
         36. Plaintiff is informed and based on that information believes that DR. ROSENFELD and
8
             CRISTINA SPRAGUE failed to address grievances filed by African American patients
9
             regarding the lack of quality care from DR. ROSENFELD and other provider staff.
10
         37. As a result of the allegations noted above, DR. ROWE-LEE communicated her concerns
11
             about discriminatory treatment to Defendant CHARLES RANGE, and in August 2016
12
             advised him and ASA SATARIANO of her intent to resign from employment as a result of
13
             the ongoing discriminatory treatment and harassment she and others had been subjected to.
14
             Thereafter, DR. ROWE-LEE was retained, promoted to the position of Director of Behavioral
15
             Health Services in recognition of her expertise and positive future projected for the
16
             Behavioral Health Services program and the LoPrest site.
17

18
         38. Prior to the written complaint and grievance submitted in October 2016, Plaintiff submitted a

19
             written resignation in August 2016, after observing the disparate treatment from DR.

20           ROSENFELD, and CRISTINA SPRAGUE towards herself and other African American

21           females. In the resignation she also advised that the resignation was due to the way she was

22           being treated in the facility by staff despite her repeated reports to him after MARILYN

23           GRIFFIN resigned.
24       39. Additionally, DR. ROWE-LEE advised that the pay was not appropriate to the work she was
25           performing for SOMHC.
26       40. Thereafter, DR. ROSENFELD retaliated and continued to discriminate by failing to provide
27           staff assistance for DR. ROWE-LEE. Consequently, on September 26, 2016, DR. ROWE-
28           LEE was injured on the job. On that date, there was no staff present, assigned, or available to

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                            8
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 9 of 22




1            assist DR. ROWE-LEE with answering the office telephones, checking in patients, or to
2            perform staff duties required in a medical office or facility. Consequently, DR. ROWE-LEE
3            was required to rush around the office to answer telephones, perform all staff duties, and
4            perform her duties with patients. There were no support staff present due to the
5
             discriminatory reassignment of staff to the “Bay View” site maintained by defendant.
6
             Defendants discriminated in not providing DR. ROWE-LEE with support staff, although
7
             similarly situated non-African American female personnel were provided support staff.
8
         41. After Plaintiff’s August 2016 report to MR. RANGE, DR. ROSENFELD and CRISTINA
9
             SPRAGUE, continued the hostile treatment:
10
             a. CRISTINA SPRAGUE and PIA ORTEZ, were permitted to treat DR. ROWE-LEE and
11
                 her professionally required responsibilities in a dismissive manner;
12
             b. The medical assistants, and front desk staff assigned by CRISTINA SPRAGUE were also
13
                 dismissive;
14
             c. They refused to follow her instructions, and refused to complete assigned tasks, contacting
15
                 CRISTINA SPRAGUE or PIA ORTEZ, in response to any direction from DR. ROWE-
16
                 LEE.
17

18
             d. Additionally, the one African American staff member working with DR. ROWE-LEE was

19
                 unfairly disciplined by DR. ROSENFELD and CRISTINA SPRAGUE although she was

20               initially assigned to work under the supervision of DR. ROWE-LEE. DR. ROWE-LEE is

21               informed and based on that information believes that CRISTINA SPRAGUE and DR.

22               ROSENFELD created false allegations to support their eventual termination of TOMIKA

23               THOMPSON;
24           e. DR. ROSENFELD and CRISTINA SPRAGUE demonstrated their discriminatory animus
25               by refusing to meet with DR. ROWE-LEE on September 7, 2016, as requested to address
26               the above concerns regarding the continued and increased retaliation and discrimination.
27

28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                           9
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 10 of 22




1        42. Plaintiff is informed, and based on that information believes that prior to leaving, MARILYN
2            GRIFFIN had provided the barrier from the discriminatory treatment by MR. CHARLES
3            RANGE that did not become apparent until MARILYN GRIFFIN left the employment.
4        43. Additionally, prior to leaving employment with Defendant SOMHC, MARILYN GRIFFIN
5
             expressed concern about CHARLES RANGE’ treatment of ANASTASIA BARNES-
6
             PERILLIAT, TOMIKA THOMPSON, and DR. ROWE-LEE, all African American females.
7
             Consequently, MARILYN GRIFFIN assigned DR. ROWE-LEE to supervise MS.
8
             THOMPSON.
9
         44. CHARLES RANGE further demonstrated his discriminatory animus against African-
10
             American females by negating DR. ROWE-LEE’S management of personnel, negating MS.
11
             GRIFFIN’S management decisions despite MS. GRIFFIN’S demonstrated management
12
             capability, competence, oversight of SOMHC’S programs, fundraising capability, and
13
             management of program operations. Upon MS. GRIFFIN’S resignation, Defendant
14
             CHARLES RANGE eliminated or otherwise discriminated against all the African American
15
             women that previously reported to MS. GRIFFIN.
16
         45. DR. ROWE-LEE is informed and based on that information believes that an additional
17

18
             instance of discriminatory treatment by Defendant CHARLES RANGE is illustrated in his

19
             response to a complaint from CRISTINA SPRAGUE about DR. ROSENFELD. Contrary to

20           his response to DR. ROWE-LEE, MR. RANGE protected CRISTINA SPRAGUE after she

21           complained about DR. ROSENFELD, insured that CRISTINA SPRAGUE was separated

22           from working with DR. ROSENFELD, while he did not provide the same protections for DR.

23           ROWE-LEE.
24       46. After the September 26, 2016 work-place injury, DR. ROWE-LEE returned to work in
25           February 2017. She was treated discriminatorily in response to her injury, and
26           accommodation, or lack thereof. Plaintiff is informed and based on that information believes
27           that the differential treatment was evidenced by the fact that others not in DR. ROWE-LEE’s
28           protected class, African-American females, and over 40, were allowed to receive their full pay

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                        10
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 11 of 22




1            checks and work from home when disabled. Similar accommodations were not provided to
2            DR. ROWE-LEE. Another individual was allowed to take off a couple of days per week, and
3            work from home even though the position and duties are needed in the clinic. Similar
4            accommodations were not offered to DR. ROWE-LEE, instead she was required to accept the
5
             reduced disability pay while she was off work from September 2016 – February 2017.
6
         47. Also, in February 2017 when DR. ROWE-LEE returned to work, although DR. ROWE-LEE,
7
             as a licensed professional and exempt under the Fair Labor Standards Act (“FLSA”),
8
             CHARLES RANGE disregarded that status, contrary to the treatment of other similarly
9
             situated, non-African American and females, and changed her work hours; required strict
10
             adherence despite her professional scheduling, while allowing others to work alternative
11
             schedules with flexibility ranging from starting times as early as 7:30 a.m. to 7:00 p.m., and
12
             others were allowed to work from home.
13
         48. Defendant(s) continue in the failure to fully reasonably accommodate DR. ROWE-LEE. For
14
             example, Defendant has failed to update the behavioral health templates needed for her job
15
             performance and Defendant has informed DR. ROWE-LEE that will not occur until at least
16
             December 2019. Additionally, the simple requested accommodation to increase fonts to
17

18
             accommodate DR. ROWE-LEE’s vision, DEFENDANT has failed to do so. When other,

19
             non-African American and female similarly situated employees have advised of vision

20           concerns, they have been quickly, reasonably accommodated. All DR. ROWE-LEE’S

21           diagnoses and treatment recommendations were substantiated by medical care providers.

22       49. Additionally, after returning to work in February 2017, CHARLES RANGE had transferred

23           DR. ROWE-LEE from her duties at the Minna/LoPrest site. She was assigned to work in
24           poorly ventilated, and unclean examination rooms that were not appropriate for providing
25           counseling and health maintenance services to the clientele. CHARLES RANGE continued
26           to deny Plaintiff the ability to manage, coordinate and provide the professional services for
27           which she was retained in refusing to open the Minna/LoPrest site; and, continued to deny her
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                             11
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 12 of 22




1            the ability to identify appropriate staff for the positions for the site that would best support the
2            objectives of the program.
3        50. On April 26, 2017, DR. ROWE-LEE was defamed by a false accusation that she utilized
4            someone else’s password to access a contractor’s website; and, that she had inappropriately
5
             expended agency funds. The demeaning allegation was made in the presence of staff.
6
         51. On May 15, 2017, CHARLES RANGE sent a letter to DR. ROWE-LEE demonstrating an
7
             intention to demote her without cause. In the job description her scope of work was changed,
8
             and it also represented a breach in the negotiated contracts of hire signed in December 2014,
9
             and August 2016.
10
         52. DR. ROWE-LEE was subjected to criticism and scrutiny of her work performance, and
11
             competencies by untrained and unlicensed personnel. Additionally, she was required to report
12
             her work schedule to subordinate staff despite her employment as an exempt professional.
13
         53. CHARLES RANGE spoke in derogatory terms about DR. ROWE-LEE while she was off on
14
             medical leave and referred to her as “that damned Dr. Rowe-Lee’ in the presence of
15
             subordinate staff.
16
         54. Additionally, CHARLES RANGE also attempted to convert her status from exempt by
17

18
             delineating her work hours despite her professional status and no real business need.

19
             CHARLES RANGE then began to demonstrate his disdain by referring to DR. ROWE-LEE

20           as “LCSW” or “Social Worker” to intentionally demote and limit her functioning capacity as

21           Director of Integrated Behavioral Health Services.

22       55. CHARLES RANGE permitted the continuation of the discriminatory treatment by staff

23           towards DR. ROWE-LEE. She was subjected to constant review by CRISTINA
24           SPRAGUE’S staff such that she felt that she was being stalked by ANGELA LEGASPE.
25           Plaintiff is informed and based on that information believes CRISTINA SPRAGUE directed
26           MS. LEGASPE to read and audit mental/behavioral health files in violation of privacy laws.
27       56. Subsequently, in or about July 10, 2017, DR. SUSAN BRINER, a Caucasian female, was
28           appointed interim medical director. DR. ROWE-LEE is informed and based on that

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              12
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 13 of 22




1            information believes DR. BRINER, initially, supported MR. RANGE in the retaliation and
2            discrimination.
3        57. On July 10, 2017, DR. SUSAN BRINER, informed Plaintiff DR. ROWE-LEE that she was
4            going to be reporting to DR. RALPH PETERSON who had been appointed as the Director of
5
             the LoPrest location thereby effectively demoting Plaintiff.
6
         58. Additional actions of discrimination, demonstrating the continuing nature of the treatment is
7
             evidenced by disparate assignment of a parking space to DR. ROWE-LEE, contrary to the
8
             practices with similarly situated staff, not in plaintiff’s protected class(es).
9
         59. CHARLES RANGE threatened DR. ROWE-LEE with termination in retaliation for her
10
             asserting privacy violations on behalf of patients and clients.
11
         60. CHARLES RANGE humiliated DR. ROWE-LEE in a meeting in the presence of ASA
12
             SATARIANO stating that she “was getting old”, and that she was blaming her injuries on the
13
             job rather than her age. He also told her it was like a “pregnant” woman not informing the
14
             employer that she was pregnant before he hired her.
15
         61. Plaintiff DR. ROWE-LEE is informed and based on that information believes that each
16
             named DEFENDANT, SOMHC, and CHARLES RANGE exclude African American females
17

18
             from clinical administrative and managerial positions, particularly management and

19
             supervisory positions, despite the population it serves.

20       62. The conduct of discrimination, demeaning treatment, retaliation, and attempt to diminish

21           continued through CHARLES RANGE tenure.

22       63. The Defendants, and each of them, are directly responsible for allowing the discriminatory

23           treatment and harassment to occur in the workplace. The Defendant employers were aware of
24           the extremely offensive conduct in that Plaintiff DR. ROWE-LEE advised both MARILYN
25           GRIFFIN, initially, and CHARLES RANGE, thereafter, of her concerns regarding
26           discriminatory allocation of staff and resources; nevertheless, Defendant CHARLES RANGE,
27           retaliated, and the discriminatory treatment of Plaintiff DR. ROWE-LEE and other African-
28           American females increased. The employer failed to remedy the harm, and in fact

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                            13
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 14 of 22




1            encouraged the treatment by failing to take any reasonable steps to stop the harassment and
2            intimidation, or otherwise remedy the hostile work environment. The plaintiff was harmed as
3            a result of the Defendant employers’ agents, employees, and assigns conduct.
4    DEFENDANTS SOMHC and MR. CHARLES RANGE Failed to Accommodate Plaintiff’s
5
     workplace injury:
6
       . 64. On September 26, 2016, Plaintiff DR. ROWE-LEE sustained a work-related injury. After
7
             returning to work and requesting an accommodation, Defendant SOMHC refused to
8
             accommodate the injury as requested. Instead, DR. ROWE-LEE was never returned to her
9
             originally assigned office at the LoPrest/Minna site. Additionally, CRISTINA SPRAGUE,
10
             and ANGELA LEGASPE were directed to remove personal and private client information
11
             from DR. ROWE-LEE’S former office and failed to inform DR. ROWE-LEE; thus,
12
             compromising her license in committing an act of theft of her personal items.
13
         64. Plaintiff DR. ROWE LEE is informed and based on that information believes that
14
             Defendant(s) intentionally failed to offer a reasonable accommodation both in response to
15
             DR. ROWE-LEE’S complaints regarding the racial harassment and discriminatory treatment,
16
             and in response to all of her various requests for an accommodations.
17

18
         65. The failure to accommodate, and or delay accommodation of DR. ROWE-LEE’S injuries,

19
             was another act of discrimination in that other similarly situated staff were accommodated as

20           requested.

21                                          FIRST CLAIM FOR RELIEF

22                        (DISCRIMINATION BASED UPON RACE, AND SEX, (TITLE VII)

23                                                  (Against Defendants)
24       66. Incorporated herein by reference as though fully set forth herein are paragraphs 1 through 65,
25           inclusive.
26       67. At all relevant times herein, Defendants were and are employers within the meaning of the
27           Title VII OF the Civil Rights Act of 1964, and as such, were barred from discriminating and
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                          14
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 15 of 22




1            retaliating against employees on the basis of, inter alia, race, and sex, as set forth in Title VII,
2            Sections 2000e et seq.
3        68. DR. ROWE-LEE succeeded in the competition for the position as Director, Behavioral
4            Health, and was hired by Defendant SOMHC. DR. ROWE-LEE was qualified for the
5
             position and satisfactorily performed the job duties from initiating the assignment, to date.
6
         69. Despite DR. ROWE-LEE’S qualifications, and adequate performance for Defendants, she
7
             was discriminated against by Defendants.
8
         70. At all relevant times herein, Plaintiff was an employee covered by Title VII. Defendant
9
             CHARLES RANGE discriminated against DR. ROWE-LEE because of her age, over 40, her
10
             race, African-American; and because of her sex, as she is a female. CHARLES RANGE and
11
             Defendant SOMHC treated others not in Plaintiff’s protected class of age, race, and sex,
12
             differently than Plaintiff. Defendants engaged in the discrimination that created a racially
13
             hostile work environment for Plaintiff. By their conduct, Defendants discriminated and
14
             harassed Plaintiff on the basis of her race, color, and sex due to her membership in the
15
             protected classes of a Black, African-American female.
16
         71. The protected rights include, but are not limited to, the right to work in an environment free of
17

18
             unlawful, discriminatory, and harassing comments, disrespect, denial of rights and privileges

19
             of employment enjoyed by other similarly situated employees not in Plaintiff’s protected

20           class, the right to prevent unlawful harassment and retaliation; and the right to engage in

21           protected activity regarding work conditions.

22       72. As a proximate result of the wrongful conduct of Defendants, Plaintiff has suffered and

23           continues to suffer losses in equitable earnings as those similarly situated and not in her
24           protected class, and other employment benefits in an amount according to proof at the time of
25           trial. As a further proximate result of the wrongful conduct of Defendants, Plaintiff has
26           suffered and continues to suffer humiliation, lack of self-confidence, embarrassment,
27           emotional distress and mental anguish, all to her damage in an amount according to proof at
28           the time of trial.

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                               15
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 16 of 22




1        73. In doing the acts herein alleged, Defendants acted with oppression, fraud, malice, and in the
2            conscious disregard of the rights of Plaintiff, and Plaintiff is therefore entitled to punitive
3            damages in an amount according to proof at the time of trial.
4        74. Plaintiff is entitled to costs and reasonable attorney's fees pursuant to Title VII, sections
5
             2000e, et seq.
6
                                            SECOND CLAIM FOR RELIEF
7
                    HARASSMENT BASED ON RACE, AND SEX, AND RETALIATION FOR
8
                                            PROTECTED ACTIVITY
9
                                                        TITLE VII
10
                              (Against Defendants SOMHC AND CHARLES RANGE)
11
         75. Incorporated herein by reference as though fully set forth herein are paragraphs 1 through 74,
12
             inclusive.
13
         76. At all relevant times herein, Defendants were and are employers within the meaning of the
14
             Title VII of the Civil Rights Act of 1964, and as such, were barred from harassing Defendant
15
             DR. ROWE-LEE, an employee, on the basis of, inter alia, her race, and sex, as set forth in
16
             Title VII, Sections 2000e et seq.
17
         77. DR. ROWE-LEE succeeded in the competition for the position as Director, Behavioral
18
             Health, and was hired by Defendant SOMHC. DR. ROWE-LEE was qualified for the
19
             position and satisfactorily performed the job duties from initiating the assignment, to date.
20
         78. Despite DR. ROWE-LEE’S qualifications, and adequate performance for Defendants, she
21
             was harassed by Defendant as described herein in the form of derogatory comments by
22

23
             Defendant CHARLES RANGE, a failure to respect her qualifications; differential treatment

24
             in the presence of subordinate staff signaling the right for others to manifest the same

25           disrespect, failure to provide adequate staffing leading to a workplace injury while performing

26           tasks that she should have had staff to perform; denying her ability to perform the position for

27           which she was initially retained; attempting to change the terms of her employment in

28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              16
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 17 of 22




1            changing her job description after she returned from disability leave; and several other
2            examples listed in the facts common to all claims above.
3        79. At all relevant times herein, Plaintiff was an employee covered by Title VII. Defendant
4            CHARLES RANGE harassed and retaliated against DR. ROWE-LEE because of her age,
5
             over 40, her race, African-American; and because of her sex, as she is a female. Additionally,
6
             after Plaintiff ROWE-LEE initially filed an internal complaint with Defendant CHARLES
7
             RANGE in October 2016, upon her return to work he attempted to diminish her position in
8
             the presence of other staff; moved her office location; attempted to require she report to
9
             subordinate staff; thus, disrespecting her professional status. CHARLES RANGE and
10
             Defendant SOMHC treated others not in Plaintiff’s protected class of age, race, color and sex,
11
             differently than Plaintiff. Defendants engaged in the discrimination that created a racially
12
             hostile work environment for Plaintiff. By their conduct, Defendants harassed Plaintiff on the
13
             basis of her race, color, and sex due to her membership in the protected classes of African-
14
             American female.
15
         80. The protected rights include, but are not limited to, the right to work in an environment free of
16
             unlawful, discriminatory, and harassing comments, disrespect, denial of rights and privileges
17

18
             of employment enjoyed by other similarly situated employees not in Plaintiff’s protected

19
             class, the right to prevent unlawful harassment and retaliation; and the right to engage in

20           protected activity regarding work conditions.

21       81. As a proximate result of the wrongful conduct of Defendants, Plaintiff has suffered and

22           continues to suffer losses in equitable earnings as those similarly situated and not in her

23           protected class, and other employment benefits in an amount according to proof at the time of
24           trial. As a further proximate result of the wrongful conduct of Defendants, Plaintiff has
25           suffered and continues to suffer humiliation, lack of self-confidence, embarrassment,
26           emotional distress and mental anguish, all to her damage in an amount according to proof at
27           the time of trial.
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                           17
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 18 of 22




1        82. In doing the acts herein alleged, Defendants acted with oppression, fraud, malice, and in the
2            conscious disregard of the rights of Plaintiff, and Plaintiff is therefore entitled to punitive
3            damages in an amount according to proof at the time of trial.
4        83. Plaintiff is entitled to costs and reasonable attorney's fees pursuant to Title VII, sections
5
             2000e, et seq.
6
                                                  THIRD CLAIM FOR RELIEF
7
                                 AGE DISCRIMINATION IN VIOLATION OF THE ADEA
8
                                  (Against Defendants SOMHC, AND CHARLES RANGE)
9
         84. Incorporated herein by reference as though fully set forth herein are paragraphs 1 through 83,
10
             inclusive.
11
         85. The Age Discrimination in Employment Act (“ADEA”) of 1967, 29 U.S.C. sections 621 to
12
             634, requires the employer not discriminate against individuals on the basis of their age, over
13
             40.
14
         86. Plaintiff DR. ROWE-LEE falls within the parameters of the protections to employees under
15
             the ADEA.
16
         87. Defendant treated Plaintiff different than other similarly situated employees that were not in
17

18
             the Plaintiff’s protected class of both age, over 40, female, and African American.

19
         88. In doing the acts herein alleged, Defendant SOMHC acted with oppression, fraud, malice, and

20           in the conscious disregard of the rights of Plaintiff; therefore, Plaintiff is entitled to punitive

21           damages in an amount according to proof at the time of trial. Plaintiff is entitled to costs and

22           reasonable attorney’s fees pursuant to the ADEA.

23                                          FOURTH CLAIM FOR RELIEF
24               DISCRIMINATION BASED ON DISABILITY, FAILURE TO ACCOMMODATE IN
25                        VIOLATION OF THE AMERICANS WITH DISABILITY ACT
26                             (Against Defendants SOMHC and CHARLES RANGE)
27       89. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 88 above inclusive, of
28           this Complaint as though fully set forth herein.

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                                  18
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 19 of 22




1        90. The American with Disabilities Act, 42 U.S.C., section 12101, et seq., prohibits employers
2            from discriminating against qualified individuals because of a disability “in regard to job
3            application procedures, the hiring, advancement, or discharge of employees, employer
4            compensation, job training, and other terms, conditions, and privileges of employment.” 42
5
             U.S.C. section 12112.
6
         91. At least one of DR. ROWE-LEE’S major life activities, walking, and sight, are affected,
7
             Plaintiff is an individual with a disability under the ADA.
8
         92. Plaintiff was fully qualified as the Director of Behavioral Health and could perform all the
9
             essential functions of her position; but for the discriminatory treatment alleged herein.
10
             Nevertheless, Defendant(s) treat Plaintiff discriminatorily, and different than similarly
11
             situated employees not in Plaintiff’s protected class, with Plaintiff’s disabilities.
12
         93. In fact, Defendant SOMHC continues to employ and utilize DR. ROWE-LEE’s expertise and
13
             services to its benefit to procure funding, and to administer the programs of SOMHC.
14
             Nevertheless, due to the failure to fully accommodate her disability, she is hampered in
15
             performing the duties of her position.
16
         94. Defendant SOMHC is a covered employer to which the ADA applies.
17

18
         95. Defendant SOMHC has refused to fully accommodate DR. ROWE-LEE based on her

19
             disability. For example, as one of Plaintiff’s affected major life activities, sight, also requires

20           accommodation, Defendant will not complete enhancing the fonts on her equipment until a

21           projected date in December 2019.

22       96. The ADA requires the employer to provide reasonable accommodations that will allow an

23           employee to continue to perform the essential functions of her job. The employer’s duty is
24           triggered by a request from the employee or whenever the employer knows or should have
25           known of the need for accommodations.
26       97. In doing the acts herein alleged, Defendant CHARLES RANGE and SOMHC acted with
27           oppression, fraud, malice, and in the conscious disregard of the rights of Plaintiff, and DR.
28           ROWE-LEE is therefore entitled to punitive damages in an amount according to proof at the

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                              19
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 20 of 22




1            time of trial. Additionally, Plaintiff is entitled to costs and reasonable attorney’s fees pursuant
2            to the ADA.
3                                                FIFTH CLAIM FOR RELIEF
4                           CALIFORNIA STATE LAW CLAIMS FOR INTENTIONAL AND
5
                                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
6
                                 (Against all Defendants, SOMHC and CHARLES RANGE)
7
         98. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 97, inclusive, of
8
             this Complaint as though fully set forth herein.
9
         99. At all relevant times herein, Defendants were and are employers within the meaning of the
10
             Title VII, the ADEA, and the ADA, and as such, were barred from harassing and retaliating
11
             against employees on the basis of, inter alia, race, sex, age and disability, as set forth in each
12
             of the code provisions.
13
         100.        At all relevant times herein, Plaintiff was an employee covered by Title VII, ADEA,
14
             and the ADA. By their conduct, Defendants discriminated against, harassed and retaliated
15
             against Plaintiff on the basis of her race, sex, age and disability.
16
         101.        The conduct of Defendants as set forth above was so extreme and outrageous that it
17

18
             exceeded the boundaries of a decent society and lies outside the compensation bargain. Said

19
             conduct was intended to cause Plaintiff severe emotional distress or was done in conscious

20           disregard of the probability of causing severe emotional distress. Said conduct was also in

21           direct violation of California public policy.

22       102.        As a proximate result of the wrongful conduct of Defendants, Plaintiff has suffered

23           and continues to suffer substantial diminution in her ability to command earnings and other
24           employment benefits in an amount according to proof at the time of trial. As a further
25           proximate result of the wrongful conduct of Defendants, Plaintiff has suffered and continues
26           to suffer humiliation, embarrassment, emotional distress and mental anguish, all to her
27           damage in an amount according to proof at the time of trial.
28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                                 20
     Case No.:
                  Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 21 of 22




1          103.       In doing the acts herein alleged, Defendants acted with oppression, fraud, malice and
2             in conscious disregard of the rights of Plaintiff, and Plaintiff is therefore entitled to punitive
3             damages in an amount according to proof at the time of trial.
4          104.       In doing the acts herein alleged, Defendants negligently acted or failed to act without
5
              regard to the impact of the oppression, fraud, malice, and hatred inflicted upon Plaintiff, and
6
              negligently disregarded the rights of Plaintiff, and Plaintiff is therefore entitled to damages in
7
              an amount according to proof at the time of trial.
8
           105.       Plaintiff is entitled to costs and reasonable attorney's fees pursuant to Title VII, the
9
              ADEA, and the ADA.
10

11
                                                      PRAYER FOR RELIEF
12
              WHEREFORE, Plaintiff respectfully prays for judgment against Defendants, and each of
13
              them, according to proof, as follows:
14
                      a.      For general and special damages, including lost potential earnings, in a sum in
15
                              excess of the minimum jurisdictional limit of this Court, according to proof at
16
                              trial;
17

18
                      b.      For compensatory and consequential damages, including for emotional distress

19
                              against Defendants;

20                    c.      For pre-judgment and post-judgment interest at the maximum legal rate;

21                    d.      For punitive damages;

22                    e.      For reasonable attorney's fees;

23                    f,      For costs of suit incurred herein; and
24                    g..     For such other and further relief as the Court may deem just and proper.
25   ///
26   ///
27   ///
28   ///

     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                                  21
     Case No.:
                 Case 3:19-cv-06482-LB Document 1 Filed 10/09/19 Page 22 of 22




1                                               DEMAND FOR JURY TRIAL
2                   Plaintiff hereby requests a jury trial on the claims so triable.
3            Dated: October 8, 2019                         LAW OFFICE OF SANDRA L. SMITH
4


                                                             X
5

6

7

8                                                           Sandra L. Smith
                                                            Attorney for Plaintiff, DR. GWEN ROWE-LEE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     “
     EMPLOYMENT DISCRIMINATION COMPLAINT FOR DAMAGES – JURY TRIAL                                   22
     Case No.:
